DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on May 05, 2021.  

Claims 1-15 were cancelled. Claims 16-30 were amended. Therefore, claims 16-30 remain pending for examination. 
                                                    
In light of remarks, the objection to specifications and the rejection under 35 U.S.C. 112(a) were withdrawn.      

Applicant’s arguments with respect to the rejection(s) of amended claims 16-30 have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations. 


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:



Claims 16, 18-20, 22-24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in Pub. No. US 2018/0131487 A1, hereinafter referred to as Ly, which claims the benefit of U.S. Provisional Application Ser. No. 62/433,098 filed on Dec. 12, 2016, hereinafter referred to as Prov’98, in view of Jung et al. in Pub. No. US 2018/0098298 A1, hereinafter referred to as Jung, which claims the benefit of U.S. Provisional Application No. 62/402,825 filed on September 30, 2016, hereinafter referred to as Prov’25. 


Regarding claim 16, Ly discloses a method performed by a terminal in a communication system (method of managing synchronization signal by UE, para.71 or  element 110 in Fig.9), the method comprising:
identifying a subcarrier spacing of a synchronization signal (SSB)  corresponding to a frequency band (identifying synchronization numerology, e.g., 15 KHz, at identified frequency band [para.73 in Ly, or para.41-42 in Prov’93] wherein synchronization is performed via synchronization signals, e.g., SSBs [para.46 in Ly, or Fig.3 in Prov’93] and wherein identified frequency band is in band category [para.47 in Ly, or para.41-42 in Prov’93]), the SSB including a (SSB includes  PSS, SSS, and PBCH, para.46 in Ly, or Fig.3 in Prov’93]);
identifying locations of a plurality of SSBs based on the subcarrier spacing (identifying locations based on band category supported by UE [para.32 in Ly, or para.47-50 in Prov’93], wherein band category includes information on sync numerology, para.49, Table 1 in Ly, or para.47-50 in Prov’93);
detecting at least one SSB based on the locations of the plurality of SSBs  (searching for at least one synchronization signal based on one or more identified frequency locations, para.79 in Ly, or para.47-50 in Prov’93); 
and performing synchronization based on the detected at least one SSB (and establishing communications with base station based on the synchronization signal, para.70 in Ly, or para. para.47-50 in Prov’93).
Ly does not explicitly state that establishing communications imply performing synchronization based on one SSB; which is known in the art and commonly applied in communications field for data communications, as suggested in Yung’s teachings as below.
Yung, from the same field of endeavor, teaches establishing communications imply performing synchronization based on one SSB (providing synchronization for call configured subcarrier spacings of SSBs, para.3 in Yung.
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to perform synchronization based on the synchronization signal block determined based on 


Regarding claim 18, Ly in view of Yung disclose wherein the subcarrier spacing includes one of 15kHz, 30kHz, 120kHz, and 240kHz (subcarrier spacing includes 15kHz, 30kHz, 120KHz, and 240kHz, para.30-31 in Jung or pg.7 in Prov’25).


Regarding claim 19, Ly in view of Yung disclose wherein SSB includes 4 symbols (synchronization signal block may be four symbols in length, see para.46 in Ly, or Fig.3 in Prov’93), 
wherein the PSS is mapped to 1 symbol, the SSS is mapped to 1 symbol, and the PBCH is mapped to 2 symbols (element 308 of Fig.3A in Ly, or Fig.3 in Prov’93), and
wherein the PSS, the SSS, and the PBCH are time division multiplexed see para.46 in Ly, or Fig.3 in Prov’93).


Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 16, except that claim 20 is illustrated from the base station perspective, of which recited functions are disclosed (in para.80-87). 

 
Regarding claims 22-23, claims 22-23 are rejected for substantially same reason as applied to claims 18-19 above, except that claims 22-23 are recited from the base station perspective.


Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 16 above, except that claim 24 is in a device claim format, and Ly [in claim 24] also discloses a terminal (UE, element 110 in Fig.9) comprising a transceiver (transceiver, element 902 in Fig.9) and a controller  (processors, element 912 in Fig.9) configured to perform the claimed invention


Regarding claims 26-27, claims 26-27 are rejected for substantially same reason as applied to claims 18-19 above, except that claims 26-27 are in a device claim format.


Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 20 above, except that claim 28 is in a device claim format, and Ly [in claim 24] also discloses a base station (base station, element 105 in Fig.10) comprising a transceiver (transceiver, element 1002 in Fig.10) and a controller (processor, element 1012 in Fig.10) configured to perform the claimed invention.


Regarding claim 30, claim 30 is rejected for substantially same reason as applied to claim 22 above, except that claim 30 is in a device (base station) claim format.

Claims 17, 21, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Yung, as applied to claims 16, 20, 24, and 28 above, respectively, and further in view of Kim et al. in Pub. No. US 2019/0326934 A1, hereinafter referred to as Kim, which claims the benefit of U.S. Provisional Application No. 62/538,049 filed on July 28, 2017, hereinafter referred to as Prov’49. 


Regarding claim 17, Ly in view of Yung do not disclose wherein first symbol indices of each of the plurality of SSBs include 4, 8, 16, 20, in case that the subcarrier spacing is 30kHz, and wherein first symbol indices of each of the Kim’s teachings as below.
Kim, from the same field of endeavor, teaches the location is represented by indices of first symbols of the candidates of the synchronization signal block includes 4, 8, 16, 20, if the subcarrier spacing is 30kHz, and wherein indices of first symbols of the candidates of the synchronization signal block includes 4, 8, 16, 20, if the subcarrier spacing is 120kHz (30 KHz sub-carrier spacing: 4 candidate SS/PBCH blocks with respective first OFDM symbol indexes of 4, 8, 16, and 20 and 120 KHz sub-carrier spacing: 4 candidate SS/PBCH blocks with respective first OFDM symbol indexes of 4, 8, 16, and 20, para.187, Table 6 in Kim, or section “Cell Search”, pg.54 in Prov’49).
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to identify the indices of first symbols of the candidates of the synchronization signal block; thus facilitating a fast cell search from decoding the synchronization block at determined positions. 


Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 17 above, except that claim 21 is recited from the base station perspective.


Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claim 17 above, except that claim 25 is in a device claim format.


Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 21 above, except that claim 29 is in a device claim format.



Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465